      Case: 4:19-cv-00154-RLW Doc. #: 1 Filed: 01/31/19 Page: 1 of 3 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


TERRI M. YATES,                                       :
                                                      :
         Plaintiff,                                   :
                                                      :
vs.                                                   :       No.:
                                                      :
SYMETRA LIFE INSURANCE COMPANY,                       :
                                                      :
      Defendant.                                      :
__________________________________________


                                     NOTICE OF REMOVAL

         Defendant Symetra Life Insurance Company, by and through its attorneys timely file this

Notice of Removal pursuant to 28 U.S.C. § 1331, 29 U.S.C. § 1132(e) and 28 U.S.C. § 1441(a),

(b) and (c) removing the above-captioned action to the United States District Court for the

Eastern District of Missouri from the Phelps County Circuit Court, and avers as follows:

         1.      The above-captioned action was commenced by Plaintiff in the Circuit Court of

Phelps County, Missouri, on or about January 9, 2019. A true and correct copy of the Complaint

is attached hereto as Exhibit “A.”

         2.      The Complaint was served on Symetra Life Insurance Company within thirty

days of the date of the filing of this Notice.

         3.      In the Complaint, Plaintiff seeks accidental death benefits under a group policy

issued by Symetra to Phelps County Bank. A copy of the Group Accident Policy is attached as

Exhibit “B.”

         4.      The Group Policy provide life insurance and accidental death & dismemberment

insurance coverage to eligible employees of Phelps County Bank and funds a portion of its

                                                  1
   Case: 4:19-cv-00154-RLW Doc. #: 1 Filed: 01/31/19 Page: 2 of 3 PageID #: 2




employee welfare benefit plan. The coverage is “non-contributory” meaning that the employer

paid 100% of the premiums for the insurance.

          5.     Based on the foregoing, the claims in this lawsuit are subject to and governed by

the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001, et seq.

          6.     A cause of action filed in state court seeking recovery of benefits under an

ERISA-governed employee welfare benefit plan is removable to federal court pursuant to 28

U.S.C. § 1441 (c) as an action arising under a federal law. See Metropolitan Life Insurance

Company v. Taylor, 481 U.S. 58 (1987); Pilot Life Insurance Company v. Dedeaux, 481 U.S. 41

(1987).

          7.     This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 1132 (e). As a civil action founded upon a claim of right arising

under the laws of the United States, this action may be removed to this court pursuant to the

provisions of 28 U.S.C. § 1441(a), (b) and (c).

          8.     This Notice of Removal is being filed within thirty (30) days of service of the

Petition/Complaint on Defendant, as required by 28 U.S.C. § 1446(b).

          9.     Copies of all pleadings, process or orders served on Defendant are attached to this

Notice as required by 28 U.S.C. § 1446(a).

          10.    All fees required by law in connection with this notice have been filed by

Defendant.

          WHEREFORE, Symetra Life Insurance Company removes the above-captioned action to

the United States District Court for the Eastern District of Missouri from the Phelps County

Circuit Court.




                                                   2
   Case: 4:19-cv-00154-RLW Doc. #: 1 Filed: 01/31/19 Page: 3 of 3 PageID #: 3




Dated: January 31, 2019

                                     By:     /s/ Jason D. Johnson
                                             Jason D. Johnson, #58209 (MO)
                                             Wilson Elser Moskowitz
                                                  Edelman & Dicker LLP
                                             101 West Vandalia Street, Suite 220
                                             Edwardsville, IL 62025
                                             618-307-0200 (Phone)
                                             618-307-0221 (Fax)
                                             jason.johnson@wilsonelser.com
                                             Attorneys for Defendant
                                             Symetra Life Insurance Company




                                CERTIFICATE OF SERVICE

       The undersigned counsel for Defendant hereby certifies that on January 31, 2019, a true

and correct copy of the Notice of Removal of Plaintiff's Complaint was served by first class mail,

postage prepaid, to the following:

                              David A. Osborne
                              THOMAS, BIRDSON, MILLS, MCBRIDE & OSBORNE, P.C.
                              1100 North Elm Street
                              Post Office Box 248
                              Rolla, MO 65402-0248



                                                    /s/ Jason D. Johnson




                                                3
